        Case 3:18-cv-00171-CWR-FKB Document 101 Filed 03/28/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

JACKSON WOMEN’S HEALTH
ORGANIZATION, on behalf of itself and its
patients,

and

SACHEEN CARR-ELLIS, M.D., M.P.H., on
behalf of herself and her patients,

      Plaintiffs,

v.                                                          Case No. 3:18-cv-171-CWR-FKB

THOMAS DOBBS, M.D., in his
official capacity as State Health Officer of
the Mississippi Department of Health, et al.


      Defendants.


                PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION
                    Pursuant to Fed. R. Civ. P. 65, Plaintiffs, by and through their undersigned counsel,

respectfully move this Court for a preliminary injunction enjoining Defendants from enforcing

Senate Bill 2116 (“S.B. 2116”), which bans abortion after approximately 6 weeks. S.B. 2116 is

scheduled to take effect July 1, 2019 and will ban nearly all pre-viability abortions in the state of

Mississippi.

                    This Motion is supported by the Memorandum of Law in Support of Plaintiffs’

Motion for a Preliminary Injunction, a copy of S.B. 2116 (attached as Exhibit A), and the

Declaration of Sacheen Carr-Ellis, M.D., M.P.H. (attached as Exhibit B).

                    As set out in the accompanying memorandum of law, Plaintiffs have demonstrated

a substantial threat of irreparable injury, for which there is no adequate remedy at law, if S.B. 2116
     Case 3:18-cv-00171-CWR-FKB Document 101 Filed 03/28/19 Page 2 of 3



is not enjoined prior to July 1, 2019. Plaintiffs’ application is supported by specific facts that

clearly show their entitlement to a preliminary injunction, which will prevent injury and maintain

the status quo pending final resolution of the significant constitutional claims at issue. Plaintiffs

respectfully request that the Court grant Plaintiffs’ Motion for a Preliminary Injunction.



Respectfully submitted this 28th day of March, 2019.


 /s/ Aaron Delaney___________________                /s/ Robert McDuff_____________
 Claudia Hammerman,* NY Bar # 2574333                Robert B. McDuff, MS Bar, # 2532
 Aaron S. Delaney,* NY Bar # 4321642                 767 North Congress Street
 Caitlin Grusauskas,* NY Bar # 4846788               Jackson, MS 39202
 Alexia D. Korberg,* NY Bar # 5094222                (601) 969-0802 (phone)
 Paul, Weiss, Rifkind, Wharton                       (601) 969-0804 (fax)
    & Garrison, LLP                                  rbm@mcdufflaw.com
 1285 Avenue of the Americas
 New York, NY 10019                                  Beth L. Orlansky, MS Bar # 3938
 (212) 373-3000 (phone)                              Mississippi Center for Justice
 (212) 492-0364 (fax)                                P.O. Box 1023
 chammerman@paulweiss.com                            Jackson, MS 39205
 adelaney@paulweiss.com                              (601) 352-2269 (phone)
 cgrusauskas@paulweiss.com                           borlansky@mscenterforjustice.org
 akorberg@paulweiss.com
 *Pro Hac Vice

 Roberto J. Gonzalez,* D.C. Bar # 501406             Hillary Schneller,* NY Bar # 5151154
 Crystal Johnson,* NY Bar # 5405204                  Julie Rikelman,* NY Bar # 3011426
 Paul, Weiss, Rifkind, Wharton                       Leah Wiederhorn,* NY Bar # 4502845
    & Garrison, LLP                                  Christine Parker,* CA Bar # 315529
 2001 K Street, NW                                   Center for Reproductive Rights
 Washington, D.C. 20006                              199 Water Street, 22nd Floor
 (202) 223-7316 (phone)                              New York, NY 10038
 (202) 204-7344 (fax)                                (917) 637-3777 (phone)
 rgonzalez@paulweiss.com                             (917) 637-3666 (fax)
 cjohnson@paulweiss.com                              hschneller@reprorights.org
 *Pro Hac Vice                                       jrikelman@reprorights.org
                                                     lwiederhorn@reprorights.org
                                                     cparker@reprorights.org
                                                     *Pro Hac Vice




                                                 2
     Case 3:18-cv-00171-CWR-FKB Document 101 Filed 03/28/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 28, 2019, I electronically filed the foregoing Plaintiffs’

Motion for a Preliminary Injunction with the Clerk of the Court by using the Court’s CM/ECF

system, which will send a notice of electronic filing to all counsel of record.


                                              /s/ Aaron Delaney_____
                                             Aaron Delaney,* NY Bar #4321642
                                             Paul, Weiss, Wharton, Rifkind & Garrison, LLP
                                             1285 Avenue of the Americas
                                             New York, NY 10019
                                             Ph: (212)-373-3119
                                             Fax: (212)-492-0119
                                             adelaney@paulweiss.com
                                             *Admitted pro hac vice




                                                  3
